Citation Nr: 0740170	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO. 04-41 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable disability rating for 
arthritis of the right hand.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from February 1974 to February 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). This matter was previously before the Board and was 
remanded in August 2006 and April 2007. The veteran testified 
at a Board hearing at the RO in September 2007.

At his September 2007 hearing, the veteran appeared to raise 
service connection claims for a left hand disability, a 
bilateral legs disability, and a cold injury disability. 
These matters are hereby referred to the RO for appropriate 
action.


FINDING OF FACT

The veteran's service-connected right hand arthritis 
disability is manifested by almost full range of motion of 
all the fingers of the right hand without pain, with adequate 
to normal grip strength and dexterity. 


CONCLUSION OF LAW

The criteria for entitlement to a compensable disability 
rating for the veteran's service-connected arthritis of the 
right have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.7, 4.87, Diagnostic Codes 5216-5230 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim. See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2007). As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf. In addition, VA must advise a claimant to provide any 
additional evidence in his possession that pertains to the 
claim. See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 
The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). However, VA 
may proceed with adjudication of a claim if errors in the 
timing or content of the VCAA notice are not prejudicial to 
the claimant. Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
Dunlap v. Nicholson, No. 03-320 (U.S. Vet. App. Mar. 22, 
2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In this case, in September 2003 and August 2006 letters, the 
RO provided notice to the veteran regarding what information 
and evidence is needed to substantiate service connection, 
increased rating and effective date claims, as well as 
specifying what information and evidence must be submitted by 
him, what information and evidence will be obtained by VA, 
and the need for him to advise VA of or submit any further 
evidence that pertains to his claim. 

The notice as to increased rating and effective date claims 
was not issued until August 2006. As such, it was not timely; 
however, the veteran was not prejudiced from this timing 
error because the veteran's claim was readjudicated after the 
veteran received proper notice. (See the December 2006 and 
July 2007 supplemental statements of the case.) See Sanders, 
supra.; Simmons, supra.

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claim. The 
record includes service records, private medical records, and 
appropriate VA medical examinations. As such, the Board finds 
that the record as it stands includes sufficient competent 
evidence to decide this claim. See 38 C.F.R. § 3.159(c)(4). 
Under these circumstances, the Board finds no further action 
is necessary to assist the veteran with the claim.

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
veteran regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claim.

Analysis

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4. Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. 
§ 4.7. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991). Since the veteran is 
appealing the original assignment of a disability rating 
following an award of service connection, the severity of his 
service-connected bilateral hearing loss is to be considered 
during the entire period from the initial assignment of the 
rating to the present time. See Fenderson v. West, 12 Vet. 
App. 119 (1999).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements. DeLuca v. 
Brown, 8 Vet. App. 202 (1995). Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The veteran is in receipt of service connection for 
arthritis, fingers, right hand, and the RO has evaluated the 
disability under Diagnostic Code 5003, which provides that 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint or 
joints involved. When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion. Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion. In 
the absence of limitation of motion, x-ray evidence of 
involvement of 2 or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations 
warrants a 20 percent evaluation. X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups warrants a 10 percent evaluation. 38 C.F.R. 
§ 4.71(a), Diagnostic Code 5003.

Limitation of motion of the fingers, including ankylosis of 
the fingers, is rated under Diagnostic Codes 5216-5230. The 
only compensable disability ratings available under these 
Diagnostic Codes are for ankylosis of the fingers, or for 
limitation of the index or long finger with a gap of one inch 
(2.5 cm.) or more between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible, or; with extension limited by more than 30 
degrees (Diagnostic Code 5229). See 38 C.F.R. §§ 4.7, 4.87, 
Diagnostic Codes 5216-5230.

Although compensable disability ratings are available for 
limitation of motion of the thumb, the veteran is already 
separately service-connected for healed avulsion right first 
metacarpal (thumb) with arthritis. The evaluation of the same 
disability under various diagnoses is to be avoided. 
Disability from injuries to the muscles, nerves, and joints 
of an extremity may overlap to a great extent, so that 
special rules are included in the appropriate bodily system 
for their evaluation. Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided. See 38 C.F.R. § 4.14. Therefore, 
any manifestations of the right thumb disability cannot be 
considered when rating the veteran's service-connected right 
fingers disability. 

The relevant medical evidence of record also includes 
multiple statements from the veteran alleging that he suffers 
from hand cramps that interfere significantly with his daily 
activities. The veteran is service-connected only for 
arthritis of the right hand. The veteran is not service 
connected for hand cramps and, in fact, entitlement to 
service connection for muscle cramps (claimed in the hands) 
has been denied. Moreover, a June 2007 VA examination report 
reflects that it was the examiner's opinion that the 
veteran's hand cramps were not related to his service-
connected arthritis of the right hand. Therefore, for 
purposes of rating the veteran's service-connected 
disability, the manifestations of the veteran's hand cramps 
will not be considered. See 38 C.F.R. § 4.14.

A September 2003 x-ray report from a private physician notes 
that the veteran had mild to moderate diffuse 
osteoarthropathy involving multiple interphalangeal joints of 
the right hand. An October 2003 examination report from a 
private examiner notes that the veteran reported being able 
to shower, vacuum, drive a car, cook, dress himself, take out 
the trash, perform gardening activities and push a lawn 
mower. The veteran alleged that he could not brush his teeth, 
but he attributed this to his service-connected thumb 
disability. On examination, the veteran could tie shoelaces, 
fasten buttons, and pick up a piece of paper and tear it 
without difficulty.  The right hand fingertips could 
approximate the proximal transverse crease of the palm and 
his right hand strength was within normal limits.

Range of motion of the right index finger revealed distal 
interphalangeal flexion to 90 degrees, proximal 
interphalangeal flexion to 100 degrees, and 
metacarpophalangeal flexion to 90 degrees. Range of motion of 
the right long finger revealed distal interphalangeal flexion 
to 90 degrees, proximal interphalangeal flexion to 100 
degrees, and metacarpophalangeal flexion to 90 degrees.

A September 2005 VA x-ray report of the right hand shows 
multiple areas of very mild osteoarthritis involving the 
right hand. A September 2005 VA examination report shows that 
the veteran reported that his main complaint was cramping of 
the right hand. On examination, the veteran had mild 
hypertrophy of the interphalangeal joints of the hand, but no 
pain to palpation and no pain with movement of any of the 
joints in the right hand. The veteran's range of motion of 
the right index and long fingers was to 90 degrees at the 
metacarpophalangeal joints, to 100 degrees in the proximal 
interphalangeal joints and to 70 degrees in the distal 
interphalangeal joints. The veteran demonstrated adequate 
gripping strength in the right hand without pain. Dexterity 
of the right hand appeared normal. There was no change of 
range of motion with repeated movement. 

The diagnosis was degenerative arthritis, interphalangeal 
joints of the right hand, intermittently symptomatic with 
functional loss mild secondary to pain. With repetitive use, 
functional loss was mild to moderate secondary to pain, but 
there was no weakness, fatigue, lack of endurance, or 
evidence of any change in range of motion with repetitive 
movement due to arthritis. The examiner noted that the chief 
reason for functional loss in the veteran's right had was the 
muscle cramps of unknown etiology. The examiner specifically 
noted that the increased limitation of motion of the digits 
of the right hand was due to muscle crams and was not, in her 
opinion, due to arthritis. She also opined that it was less 
likely than not that the muscle cramping in the right hand 
was etiologically related to or due to the arthritis in the 
right hand.

A June 2007 VA examination report notes that on physical 
examination, the veteran had mild hypertrophy of the 
interphalangeal joints, but had no pain on palpation and no 
pain on movement of any of the joints in the right hand. He 
had normal dexterity of the right hand. Range of motion in 
the fingers of the right hand was limited to 90 degrees of 
flexion in metacarpophalangeal joints without pain, 100 
degrees of flexion in the proximal interphalangeal joints 
without pain, and 70 degrees of flexion in the distal 
interphalangeal joints without pain. He had normal grip 
strength and adequate strength to pushing, pulling, and 
twisting with dexterity appearing normal. The examiner noted 
that the veteran had degenerative joint disease of the right 
hand with mild limitation of function because of pain from 
arthritis.  The examiner noted that the veteran had cramping 
in his right hand which was not related to the veteran's 
right hand arthritis.

At his September 2007 Board hearing at the RO, the veteran 
testified that his main problem with his right hand was 
cramping. Although the veteran testified that this cramping 
significantly impaired the functioning of this right hand, 
the veteran also testified that he engaged in activities such 
as using a saw and a weed eater and digging and fixing 
fences.

In summary, multiple examiners have noted that it is the 
veteran's nonservice-connected right hand cramping that 
causes the majority of the impairment in the veteran's right 
hand and that veteran's right hand is not significantly 
impaired due to his service-connected arthritis. Moreover, 
the October 2003 private examination report and the September 
2005 and June 2007 VA examination reports show almost full 
range of motion of all the fingers of the right hand without 
pain, with adequate to normal grip strength and dexterity. 

Thus, there is no competent medical evidence demonstrating 
that the veteran's service-connected right hand arthritis 
results in ankylosis of the fingers, or limitation of the 
index or long finger with a gap of one inch (2.5 cm.) or more 
between the fingertip and the proximal transverse crease of 
the palm, with the finger flexed to the extent possible, or 
extension limited by more than 30 degrees in order to warrant 
a compensable disability rating. 

The Board recognizes the application of 38 C.F.R. §§ 4.40 and 
4.45, and DeLuca, supra and notes that the ranges of motion 
from the September 2005 and June 2007 VA examination reports 
took into consideration pain on motion and the September 2005 
VA examination reports specifically noted that there was no 
weakness, fatigue, lack of endurance, or evidence of any 
change in range of motion with repetitive movement.

Although the veteran testified at his September 2007 Board 
hearing at the RO that he is significantly limited in his 
activities due to his service-connected right hand arthritis 
disability, the record shows that the veteran himself 
attributed the problem with brushing his teeth to his 
service-connected thumb disability (as reported at the 
October 2003 private medical examination), and he reported 
still being able to engage in such activities such as using a 
saw and a weed eater and digging and mending fence. As such, 
the Board finds record does not reflect significant 
impairment in order to warrant entitlement to a compensable 
disability rating for the veteran's service-connected right 
hand arthritis.

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

ORDER

Entitlement to an initial compensable disability rating for 
arthritis of the right hand is denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


